Case 2:20-cv-00362-JPH-DLP Document 14 Filed 10/21/20 Page 1 of 2 PageID #: 433




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 ROGER CHARLES DAY, JR.,                                 )
                                                         )
                                Petitioner,              )
                                                         )
                           v.                            )        No. 2:20-cv-00362-JPH-DLP
                                                         )
 T. J. WATSON,                                           )
                                                         )
                                Respondent.              )

                    ENTRY DENYING MOTION TO APPOINT COUNSEL

          The petitioner asks the Court to appoint counsel to represent him in this habeas case. See

 dkts. [4, 12]. At this stage, there is no indication that discovery or a hearing will be required or that

 an additional record will need to be developed. Therefore, whether to appoint counsel is purely a

 discretionary matter. See 18 U.S.C. § 3006A(a)(2)(B) ("Whenever . . . the court determines that

 the interests of justice so require, representation may be provided for any financially eligible

 person who . . . is seeking relief under section 2241, 2254, or 2255 of title 28."); see also Winsett

 v. Washington, 130 F.3d 269, 281 (7th Cir. 1997); Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir.

 2007).

          The courts have made appointment of counsel the exception rather than the rule by limiting

 it to: (1) capital cases; (2) cases that turn on substantial and complex procedural, legal or mixed

 legal and factual questions; (3) cases involving uneducated or mentally or physically impaired

 petitioners; (4) cases likely to require the assistance of experts either in framing or in trying the

 claims; (5) cases in which the petitioner is in no position to investigate crucial factors; and (6)

 factually complex cases. See generally 1 J. Liebman & R. Hertz, Federal Habeas Corpus Practice

 and Procedure § 12.3b at 383-86 (2d ed. 1994). At this time, none of these factors are present here.



                                                    1
Case 2:20-cv-00362-JPH-DLP Document 14 Filed 10/21/20 Page 2 of 2 PageID #: 434




 Mr. Day has the means (writing materials, etc.) to present his claims, is literate, and seems to be

 aware of any circumstances that could support his claims. As such, these are not circumstances in

 which it is in the interest of justice to appoint counsel for Mr. Day.

         For these reasons, the Court concludes that it is not in the interest of justice to appoint

 counsel to represent him and his motions, dkts. [4, 12] are denied.

 SO ORDERED.

Date: 10/21/2020




 Distribution:

 ROGER CHARLES DAY, JR.
 12388-050
 TERRE HAUTE - USP
 TERRE HAUTE U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808




                                                   2
